Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 17516067

24. (Previously Presented) A lens for a light source comprising: an outer surface that is asymmetric in a first plane and that is symmetric relative to a second that is perpendicular to the first plane; and an indented cusp disposed at an intersection of the respective planes of the outer surface, with the indented cusp forming an indented cone and being symmetrical about a plane that runs through a single point of the indented cusp.  
25. (New) The lens according to claim 24, wherein the indented cusp is constructed as an origin from which a plurality of loci define a surface curvature of the outer surface that diverge outward.  
26. (New) The lens according to claim 24, further comprising a flange that surrounds the outer surface of the lens.  
27. (New) The lens of claim 24, wherein the indented cusp forms the indented cone with a circular outer boundary that extends towards a light source and forms a single point positioned over the light source.  
28. (New) The lens of claim 24, wherein a portion of the outer surface at a peripheral edge comprises a curvature configured to redirect light emitted from the light source by total internal reflection.  
29. (New) The lens of claim 24, wherein the indented cusp is offset from a center axis of the outer surface normal to a plane of the light source.  
30. (New) The lens of claim 24, wherein the outer surface comprises at least one of a refractive, diffractive, prismatic, scattering, semitransparent, and translucent surface.  
31. (New) A lens for a light source comprising: a curved outer surface that is asymmetric with respect to a plane in a first direction and that is symmetric with respect to a plane in a second direction that intersects the first direction; and an indented cusp disposed in the outer surface where both planes intersect, with the indented cusp forming an indented cone with a circular outer boundary, wherein the indented cusp is symmetrical about a plane that runs through a single point of the indented cusp, and wherein the indented cusp is constructed as an origin from which a plurality of loci define a surface curvature of the curved outer surface that diverge outward.  
32. (New) The lens according to claim 31, further comprising a flange that surrounds the curved outer surface of the lens.  
33. (New) The lens of claim 31, wherein the circular outer boundary of the indented cone extends towards a light source and forms a single point positioned over the light source.  
34. (New) The lens of claim 31, wherein a portion of the curved outer surface at a peripheral edge comprises a curvature configured to redirect light emitted from the light source by total internal reflection.  
35. (New) The lens of claim 31, wherein the indented cusp is offset from a center axis of the curved outer surface normal to a plane of the light source.  
36. (New) The lens of claim 31, wherein the curved outer surface comprises at least one of a refractive, diffractive, prismatic, scattering, semitransparent, and translucent surface.  
37. (New) A luminaire optical assembly emitting light in a directed beam pattern comprising: a pole; a boom extending from the pole; a lamp supported at an end of the boom comprising: a light source; -4-Application No.: 17/516,067Attorney Docket: 030348.01080 a curved outer surface that is asymmetric with respect to a plane in a first direction and that is symmetric with respect to a plane in a second direction that intersects the first direction; and an indented cusp disposed in the outer surface where both planes intersect, with the indented cusp forming an indented cone with a circular outer boundary, wherein the indented cusp is symmetrical about a plane that runs through a single point of the indented cusp, and wherein the indented cusp is constructed as an origin from which a plurality of loci define a surface curvature of the curved outer surface that diverge outward.  
38. (New) The luminaire optical assembly according to claim 37, wherein the lamp further comprises a flange that surrounds the curved outer surface of the lens.  
39. (New) The luminaire optical assembly of claim 37, wherein the circular outer boundary of the indented cone extends towards a light source and forms a single point positioned over the light source.  
40. (New) The luminaire optical assembly of claim 37, wherein a portion of the curved outer surface at a peripheral edge comprises a curvature configured to redirect light emitted from the light source by total internal reflection.  
41. (New) The luminaire optical assembly of claim 37, wherein the indented cusp is offset from a center axis of the curved outer surface normal to a plane of the light source.  
42. (New) The luminaire optical assembly of claim 37, wherein the curved outer surface comprises at least one of a refractive, diffractive, prismatic, scattering, semitransparent, and translucent surface.

Claims US Patent No. 11,181,250
1. A lens for a light source comprising: an outer surface that is asymmetric with respect to a plane in a lengthwise direction and that is symmetric with respect to a plane perpendicular to the lengthwise direction and in a convex fashion; a flange that surrounds the outer surface of the lens; and an indented cusp where both planes intersect in the outer surface, with the indented cusp forming a symmetrical indented cone with a circular outer boundary, wherein the indented cusp is symmetrical about a plane that runs through a single point of the indented cusp, and wherein the indented cusp is constructed as an origin from which a plurality of loci define a surface curvature of the outer surface that diverge toward the flange.
2. The lens of claim 1, wherein the indented cusp forms the symmetrical indented cone with the circular outer boundary that extends towards a light source and forms a single point positioned over the light source.3. The lens of claim 1, wherein a portion of the outer surface at a peripheral edge comprises a curvature configured to redirect light emitted from a light source by total internal reflection.
4. The lens of claim 2, wherein the indented cusp is offset from a center axis of the outer surface normal to a plane of the light source.
5. The lens of claim 1, wherein the outer surface comprises at least one of a refractive, diffractive, prismatic, scattering, semitransparent, and translucent surface.
6. The lens of claim 2, wherein the light source is offset from a center axis of the outer surface normal to a plane of the light source.
7. A lens for a lamp comprising: an optical element arranged with a light source, with the optical element including a flange and an outer surface extending from the flange and that is asymmetric with respect to a plane in a lengthwise direction, and that is symmetric with respect to a plane perpendicular to the lengthwise direction and in a convex fashion; and an indented cusp where both planes intersect in the outer surface, with the indented cusp forming a symmetrical indented cone with a circular outer boundary, wherein the indented cusp is symmetrical about a plane that runs through a single point of the indented cusp, and wherein the indented cusp is constructed as an origin from which a plurality of loci define a surface curvature of the outer surface that diverge toward the flange.
8. The lens of claim 7, wherein the indented cusp forms the symmetrical indented cone with the circular outer boundary that extends towards the light source and forms the single point positioned over the light source.
9. The lens of claim 7, wherein the indented cusp is offset from a center axis of the outer surface normal to a plane of the light source.
10. The lens of claim 8, wherein the single point of the indented cusp is over the light source.
11. The lens of claim 7, wherein the outer surface comprises at least one of a refractive, diffractive, prismatic, scattering, semitransparent, and translucent surface.
12. A luminaire optical assembly emitting light in a directed beam pattern comprising: a pole; a boom extending from the pole; a lamp supported at an end of the boom comprising: a light source; a lens having an outer surface that is asymmetric with respect to a plane in a lengthwise direction and that is symmetric with respect to a plane perpendicular to the lengthwise direction and in a convex fashion; a flange that surrounds the outer surface of the lens; and an indented cusp where both planes intersect in the outer surface, with the indented cusp forming a symmetrical indented cone with a circular outer boundary, wherein the indented cusp is symmetrical about a plane that runs through a single point of the indented cusp, and wherein the indented cusp is constructed as an origin from which a plurality of loci define a surface curvature of the outer surface that diverge toward the flange.
13. The luminaire optical assembly of claim 12, wherein the indented cusp forms the symmetrical indented cone with the circular outer boundary that extends towards the light source and forms a single point positioned over the light source.
14. The luminaire optical assembly of claim 12, wherein a portion of the outer surface at a peripheral edge of the optical element comprises a curvature configured to redirect light emitted from the light source by total internal reflection.
15. The luminaire optical assembly of claim 12, wherein the light source is offset from a center axis of the outer surface normal to a plane of the light source.
16. The luminaire optical assembly of claim 12, wherein the outer surface comprises at least one of a refractive, diffractive, prismatic, scattering, semitransparent, and translucent surface.



Claims 24-27 are substantially the same as claim 1 in US 11,181,250. 
	It is noted that the lengthwise direction is substantially the same as a first plane. 
	Claim 28 is substantially the same as claim 3 of ‘250.
Claim 29 is substantially the same as claim 4
Claim 30 is substantially the same as claim 5 of ‘250. of ‘250.
	Claim  37  and 38is substantially the same as claim 12 of ‘250. of ‘250.
It is noted that a curved outer surface is substantially the same as a convex surface. 
Claim 39 is substantially the same as claim 13 of ‘250. of ‘250.
Claim 40 is substantially the same as claim 14 of ‘250. of ‘250.
Claim 41 is substantially the same as claim 15 of ‘250. of ‘250.
It is noted that the light source being offset from the center axis is obvious since the light source is aligned with the cusp (claim 3,8,13).
Claim 42 is substantially the same as claim 16 of ‘250. of ‘250.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 27-31,33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang 8,017,971 in view of Simon 8,556,452.
In regard to claim 24, Huang teaches a lens for a light source comprising an outer surface that is asymmetric in a first plane and that is symmetric relative to a second that is perpendicular to the first plane (figs 2-4); and an indented portion 234 disposed at an intersection of the respective planes of the outer surface, with the recessed portion forming an indented area being symmetrical about a plane that runs through a single point of the recessed portion, but lacks the indented portion being an indented cusp (pointed end).
Simon teaches lens with an indented cusp (20,132,182) positioned over a light source. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a cusp in Huang such as taught by Simon. One of ordinary skill in the art would have been motivated to provide a cusp type TIR surface in order to provide an improved light distribution (minimizing bright and dark sports). 
In regard to claim 25, the lens of Huang and Simon provide for an indented cusp constructed as an origin from which a plurality of loci define a surface curvature of the outer surface that diverge outward (note: curved surface 232 of Huang).  
	In regard to claim 27, the indented cusp of Simon forms the indented cone with a circular outer boundary that extends towards a light source and forms a single point positioned over the light source (such as shown in fig. 3).  
	In regard to claim 28, Huang teaches a reflection surface 230 at a portion of the outer surface at a peripheral edge which comprises a curvature configured to redirect light emitted from the light source and one of ordinary skill would recognize it being capable of total internal reflection.  
The examiner takes official notice that TIR is well known in the art and one of ordinary skill would have recognized that Huang is capable of TIR.  For further reference see Marshall US 2002/0080615.
In regard to claim 29, Huang and Simon teach the indented cusp is offset from a center axis of the outer surface normal to a plane of the light source (see Huang fig. 3).  
In regard to claim 30, Simon teaches the outer surface comprises at least one of a refractive, diffractive, prismatic, scattering, semitransparent, and translucent surface (translucent -col. 4 lines 4-9, and/or scattering at 22).  
Translucent materials for use in lenses is well known and commonly employed in the art of illumination.  Transparent and translucent materials are often interchangeably employed for providing optical mediums.  It would have been obvious to one of ordinary skill in the art at the time of filing to use translucent material in Huang such a s taught by Simon. One of ordinary skill in the art would have been motivated to use a translucent material for providing better uniformity.
In regard to claim 31, Huang teaches a lens for a light source comprising a curved outer surface 232 that is asymmetric with respect to a plane in a first direction and that is symmetric with respect to a plane in a second direction that intersects the first direction (see figs 2-4); and an indented portion disposed in the outer surface where both planes intersect, wherein the indented portion  is symmetrical about a plane that runs through a single point of the indented portion, and wherein the indented portion is constructed as an origin from which a plurality of loci define a surface curvature of the curved outer surface that diverge outward (see surface 232) but lacks the indented portion being an indented cusp (pointed end) with the indented cusp forming an indented cone with a circular outer boundary
Simon teaches lens with an indented cusp (20,132,182) positioned over a light source and having an indented cone with a circular outer boundary.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a cusp in Huang such as taught by Simon. One of ordinary skill in the art would have been motivated to provide a cusp type TIR surface in order to provide an improved light distribution (minimizing bright and dark sports). 
In regard to claim 33, Simon teaches the circular outer boundary of the indented cone extends towards a light source and forms a single point positioned over the light source (see figs. 3,15-19).  
In regard to claim 34, Huang teaches a reflection surface 230 at a portion of the outer surface at a peripheral edge which comprises a curvature configured to redirect light emitted from the light source and one of ordinary skill would recognize it being capable of total internal reflection.  
The examiner takes official notice that TIR is well known in the art and one of ordinary skill would have recognized that Huang is capable of TIR.  For further reference see Marshall US 2002/0080615.
In regard to claim 35, Huang and Simon teach the indented cusp is offset from a center axis of the outer surface normal to a plane of the light source (see Huang fig. 3).  
In regard to claim 36, Simon teaches the outer surface comprises at least one of a refractive, diffractive, prismatic, scattering, semitransparent, and translucent surface (translucent -col. 4 lines 4-9, and/or scattering at 22).  
Translucent materials for use in lenses is well known and commonly employed in the art of illumination.  Transparent and translucent materials are often interchangeably employed for providing optical mediums.  It would have been obvious to one of ordinary skill in the art at the time of filing to use translucent material in Huang such a s taught by Simon. One of ordinary skill in the art would have been motivated to use a translucent material for providing better uniformity.





Claims 37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Simon in view of Householder US 2012/0039077.
In regard to claim 37,  Huang teaches a light source 21; -4-Application No.: 17/516,067Attorney Docket: 030348.01080 a curved outer surface 232 that is asymmetric with respect to a plane in a first direction and that is symmetric with respect to a plane in a second direction that intersects the first direction (figs 2-4); and an indented portion disposed in the outer surface where both planes intersect, wherein the indented portion is symmetrical about a plane that runs through a single point of the indented portion, and wherein the indented portion is constructed as an origin from which a plurality of loci define a surface curvature of the curved outer surface that diverge outward (see surface 232), but lacks an  indented cusp forming an indented cone with a circular outer boundary and a pole; a boom extending from the pole; a lamp supported at an end of the boom.
Simon teaches a lens with an indented cusp (20,132,182) positioned over a light source. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a cusp in Huang such as taught by Simon. One of ordinary skill in the art would have been motivated to provide a cusp type TIR surface in order to provide an improved light distribution (minimizing bright and dark sports). 
Householder teaches a pole and a boom extending from the pole wherein the  lamp is supported at an end of the boom.
Mounting light sources on poles is well known in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to provide pole mounted lighting such as taught by Householder. One of ordinary skill in the art would have been motivated to provide overhead illumination as necessitated by lighting needs and/or to increase marketability. 
In regard to claim 39, Huang and Simon teach a circular outer boundary of the indented cone extends towards a light source and forms a single point positioned over the light source (see Simon fig. 3 and 15-19).
In regard to claim 40, Huang teaches a reflection surface 230 at a portion of the outer surface at a peripheral edge which comprises a curvature configured to redirect light emitted from the light source and one of ordinary skill would recognize it being capable of total internal reflection.  
The examiner takes official notice that TIR is well known in the art and one of ordinary skill would have recognized that Huang is capable of TIR.  For further reference see Marshall US 2002/0080615.
In regard to claim 41, Huang and Simon teach  the indented cusp is offset from a center axis of the curved outer surface normal to a plane of the light source (see Huang fig. 3).  
In regard to claim 42, Simon teaches the outer surface comprises at least one of a refractive, diffractive, prismatic, scattering, semitransparent, and translucent surface (translucent -col. 4 lines 4-9, and/or scattering at 22).  
Translucent materials for use in lenses is well known and commonly employed in the art of illumination.  Transparent and translucent materials are often interchangeably employed for providing optical mediums.  It would have been obvious to one of ordinary skill in the art at the time of filing to use translucent material in Huang such a s taught by Simon. One of ordinary skill in the art would have been motivated to use a translucent material for providing better uniformity.

Claim 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Simon in in view of  Ewert US 2009/0129097.
Huang and Simon teach the invention described above but  lack the teaching of the lens including a flange. 
Ewert teaches a lens with a flange 48 that surrounds the outer surface of the lens.  
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide a flange in the lens. One of ordinary skill in the art would have been motivated to provide a flange for securing the lens via a fastener as known in the art. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Simon in in view of Householder and further in view of  Ewert US 2009/0129097.
Huang, Simon, and Householder teach the invention described above but  lack the teaching of a flange on the lens. 
Ewert teaches a lens with a flange 48 that surrounds the outer surface of the lens.  
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide a flange in the lens. One of ordinary skill in the art would have been motivated to provide a flange for securing the lens via a fastener as known in the art. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875